DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The submitted information disclosure statements (IDS) have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: Applicant should review specification as filed on Oct 11, 2019 for errors.  For example, see paragraph 0106 for incorrect numbering of the inner frame; paragraph 0107 for “tube178” (no space); “wire supports 158 and 158” at paragraph 0115.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “182” has been used to designate both the base cover and lower plate (see Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuga (US 2018/0221779).
Kasuga discloses and shows an action robot comprising: 
a connector (Fig. 1G, item 321L) configured to connect a body (20A) to a movable part (22L);
a joint (Figs. 2A-F, item 351) including a rotational body fastened to the movable part, a joint shaft (351T1/T2) provided to protrude from the rotational body, and a joint shalt supporting part (352A/353A) provided in the connector to have a ring shape, the joint shaft being inserted into the joint shaft supporting part; 
a wire (Fig. 4A, item 42A/B) connected to the movable part to pull the movable part in a direction in which the joint is bent; 
a wire path provided in the connector, the wire path including an inlet which is disposed in the body and through which the wire passes (paragraph 0109 describes the wires being lead along any bone member and out the back of the torso; this would include passing through the connector, 321L on its way to connector 25); and 

Kasuga does not show an upper end of the supporter overlapping the inlet in a horizontal direction.  However, the placement of the supporter (overlapping or not) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in accordance with MPEP 2144.04(VI)(C) which states, “shifting the position of the starting switch would not have modified the operation of the device” in citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Kasuga does not describe the perimeter of the inlet.  However, one of ordinary skill, knowledge and sense (enough to design, manufacture and use robotics) would have easily recognized that it would be desirous to have a chamfered inlet perimeter to prevent snagging and chaffing of the wires upon translation of the wire and movement of the joints and connectors.
Regarding claim 3, an internal diameter of the inlet is greater than an internal diameter of the wire path.
Regarding claim 4, the connector is provided as a pair of connectors respectively disposed at both sides of the body, and the upper end of the supporter (25) is disposed between inlets of the pair of connectors.
Regarding claim 5, the wire passes through a region between the supporter and one of the pair of connectors and enters an inlet provided in the other connector.
Regarding claim 6, the supporter (25) has (includes) a roller shape (see Figs. 1D, 1G).
Regarding claim 7, Kasuga further comprises a tube embedded into the body to guide the wire, the tube including a flexible material (Fig. 5).
Allowable Subject Matter
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658